   Case: 2:19-cv-04990-CMV Doc #: 16 Filed: 11/23/20 Page: 1 of 2 PAGEID #: 101




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         :       Case No. 2:19-cv-4990
                                                   :
                         Plaintiff,                :
                                                   :       MAGISTRATE JUDGE VASCURA
                    v.                             :
                                                   :
 A GLOCK MODEL 22, .40 CALIBER                     :
 PISTOL, SERIAL NO. 1ERY449US, et                  :
 al.,                                              :
                                                   :
                         Defendants.               :


                                              ORDER

        This matter is before the Court on the United States’ Motion for Stay of Civil Forfeiture

Proceeding (Doc. 15). The United States seeks a stay of the above-captioned case pending

resolution of a related criminal investigation pursuant to 18 U.S.C. § 981(g). That statute provides,

in relevant part:

        (g)(1) Upon the motion of the United States, the court shall stay the civil forfeiture
        proceeding if the court determines that civil discovery will adversely affect the
        ability of the Government to conduct a related criminal investigation or the
        prosecution of a related criminal case.

        ...

        (4) In this subsection, the terms “related criminal case” and “related criminal
        investigation” mean an actual prosecution or investigation in progress at the time
        at which the request for the stay, or any subsequent motion to lift the stay is made.
        In determining whether a criminal case or investigation is “related” to a civil
        forfeiture proceeding, the court shall consider the degree of similarity between the
        parties, witnesses, facts, and circumstances involved in the two proceedings,
        without requiring an identity with respect to any one or more factors.

        The United States represents that there is a criminal investigation related to this civil

forfeiture proceeding. The United States further represents that civil discovery in this case will
   Case: 2:19-cv-04990-CMV Doc #: 16 Filed: 11/23/20 Page: 2 of 2 PAGEID #: 102




adversely affect its ability to conduct the related criminal investigation.

       The Court finds that here is a high degree of similarity between the parties, facts, witnesses,

and circumstances involved in the criminal and civil proceedings. The Court further finds that

civil discovery will adversely affect the prosecution of the criminal case.

       For good cause shown, the United States’ Motion for Stay (Doc. 15) is GRANTED. The

Court hereby STAYS the entirety of the above-captioned civil forfeiture proceeding until the

conclusion of the related criminal investigation. The United States is DIRECTED to file a notice

with this Court within fourteen (14) days of the resolution of the related criminal matter.

       IT IS SO ORDERED this 23rd day of November, 2020.



                                               /s/Chelsey M. Vascura
                                               HONORABLE CHELSEY M. VASCURA
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
